Citation Nr: 1428304	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a status-post pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 1992 to August 1995, followed by service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2012, the Board remanded this matter for further development.  

The issue of entitlement to service connection for status-post pilonidal cystectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied a claim for service connection for status-post pilonidal cystectomy.  The Veteran did not perfect an appeal thereof.

2.  Some of the evidence received since March 2005 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a status-post pilonidal cystectomy. 


CONCLUSION OF LAW

New and material evidence has been submitted since the RO's March 2005 denial, and the Veteran's claim for entitlement to service connection for a status-post pilonidal cystectomy is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a status-post pilonidal cystectomy.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In March 2005, the RO denied the Veteran's claim of entitlement to service connection for status-post pilonidal cystectomy.  The Veteran was informed of the decision, and submitted a timely notice of disagreement.  The RO readjudicated the issue and issued a statement of the case in March 2006.  The Veteran submitted further written argument in July 2007, but because it was not submitted within 60 days of the issuance of the SOC or within one year of the notification of the rating decision, that appeal was not timely.  Neither a substantive appeal nor new and material evidence was received during the relevant appeal period.  Thus, the RO's March 2005 denial decision represents a final denial of the claim.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record for the March 2005 rating decision consisted of service treatment records, VA treatment records, private treatment records and a VA examination.  The basis for the RO's denial on the merits was that there was no evidence of a pilonidal cyst in service and that the Veteran's status-post pilonidal cystectomy was not caused by service.

The RO construed the Veteran's July 2007 written argument as a request to reopen the claim of entitlement to service connection for a status-post pilonidal cystectomy.

The evidence associated with the claims file subsequent to the March 2005 RO denial specifically now includes additional statements from the Veteran and a lay statement from the Veteran's mother.  The Veteran reported that he did not know that what he had during active duty service was a pilonidal cyst but that during subsequent National Guard service he continued to have pain and discomfort and was ultimately diagnosed with a pilonidal cyst by a private physician in 1997.  The Veteran's mother reported that during the Veteran's time in the Marines and Army Reserves, he would often complain to her about "pimple like pain" in his rectal area.  She also stated that she saw blood stains on the back side of his underwear around Christmas of 1995 which she mistakenly believed was hemorrhoid inflammation.

The Board views the evidence submitted since the March 2005 RO denial as being new and material because, assuming it to be credible, it contributes to a more complete picture of the Veteran's current status-post pilonidal cystectomy.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the statements from the Veteran  and the Veteran's mother, when presumed to be credible for reopening purposes, have some tendency to establish a nexus between the currently diagnosed status-post pilonidal cystectomy and service, and as such, relate to this unestablished fact that is necessary to substantiate the claim for service connection for status-post pilonidal cystectomy.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for status-post pilonidal cystectomy has been received, and the claim is reopened. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for status-post pilonidal cystectomy is reopened.


REMAND


The Board finds that further action on the claim for service connection for a status-post pilonidal cystectomy, on the merits, is warranted. 

The Veteran essentially reports that he did not know that what he had during active duty service was a pilonidal cyst but that during subsequent National Guard service he continued to have pain and discomfort and was ultimately diagnosed with a pilonidal cyst by Dr. R. H. in 1997.  A May 1997 treatment report from Dr. R. H. shows that the Veteran was diagnosed with a rectal abscess.  The Veteran underwent surgery for removal of a pilonidal cyst in February 2003.    

The Veteran underwent a VA examination in January 2005.  Although the examiner recorded the Veteran's history with respect to the pilonidal cyst, a nexus opinion was not provided.  

Based on the above, the Board finds that the Veteran should be scheduled for another VA examination to determine whether a status-post pilonidal cystectomy is related to any incident of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA medical examination for the purposes of determining the nature and etiology of his status-post pilonidal cystectomy.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file the examiner should provide an opinion as to whether the status-post pilonidal cystectomy is at least as likely as not (50 percent probability) the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.) 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


